DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is to correct notice of allowance submitted April 30, 2021. 
In the notice of allowance submitted April 30, 2021 claim 20 was inadvertently missed from the list of allowed claims and previously cancelled claim 8 was listed as allowed claim.  Corrected notice of allowance is being submitted with this communication.

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164